Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 10 are the inclusion of the limitation, " retrieving a profile associated with a receiving party, the profile containing a first one of a plurality of permission levels for the target pattern type; accessing a token corresponding to the target data pattern, the token associating the target data pattern with:- 2-U. S. Application No. 16/181,568Attorney Docket No. 05793.3763-00000 the permission levels; and context-based alternative user information, the context-based alternative user information corresponding to the permission levels and having a plurality of relative data sensitivities; retrieving a first part of the context-based alternative user information, the first part of the context-based alternative user information being associated with the token and corresponding to: first target characters within the target data pattern; and the first permission level; censoring the text-based data by replacing the first target characters-, with the first part of the context-based alternative user information, the censored text-based data comprising an indication that the text-based data has been censored; and transmitting the censored text-based data to the receiving party." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 10.

The primary reason for the allowance of the Claim 20 is the inclusion of the limitation, "  validating the model by: accessing validation data comprising a plurality of target probability values corresponding to third target characters; calculating an 


Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.

Claims 3, 6, 7, 14, 16-19, and 21-29 depending on claims 1, 10, and 20 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177